Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  December 01, 2015

The Court of Appeals hereby passes the following order:

A16A0544. TANISHA JEWEL TURNER v. COLIN ORLANDO WEBB.

      Tanisha Jewel Turner appeals the trial court’s order finding her in contempt of
various provisions of the parties’ divorce decree. Although Turner’s notice of appeal
indicated that she was appealing to this Court, she later filed an amended notice of
appeal signaling her intent to appeal to the Supreme Court of Georgia. In light of this
amended notice, and because the Supreme Court has appellate jurisdiction over “[a]ll
divorce and alimony cases,” Georgia Constitution of 1983, Art. VI, Sec. VI, Par. III
(6), this appeal is hereby TRANSFERRED to the Supreme Court for disposition.

                                        Court of Appeals of the State of Georgia
                                                                             12/01/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.